Per Curiam.
Respondent was admitted to practice by this Court in 1981. She maintains an office for the practice of law in California, where she was admitted to the bar in 1985.
By decision filed January 28, 2010, the State Bar Court of California found that the facts and circumstances surrounding respondent’s trespass conviction in California constituted misconduct warranting discipline and imposed a public reproval. Respondent pleaded nolo contendere to the trespass charge in satisfaction of two shoplifting charges. The State Bar Court attached various conditions to her discipline, to continue for two years.
Petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affirmation that we conclude does not establish any of the available defenses to the imposition of such discipline (see 22 NYCRR 806.19 [d]).
We further conclude that an appropriate discipline in this state is a censure of respondent, which we deem to be equivalent to California’s public reproval. In addition, respondent shall file with petitioner simultaneous copies of any reports that she is required to file in California pursuant to the conditions attached to the public reproval as set forth in the State Bar Court decision. Respondent may apply to terminate the reporting requirement upon termination of the reporting conditions in California.
Peters, J.E, Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured; and it is further ordered that respondent shall file with petitioner simultaneous copies of the reports she is required to file with the California Office of Probation.